Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered June 28, 1990, convicting him of grand larceny in the fourth degree and operating a motor vehicle while under *653the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
As part of his plea bargain, the defendant knowingly and voluntarily waived his right to appeal his judgment of conviction and also withdrew any and all motions, whether pending or decided. Accordingly, the appeal is dismissed (see, People v Seaberg, 74 NY2d 1; People v Middleton, 163 AD2d 615; People v Barnwell, 161 AD2d 771). Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.